Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are pending.

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claim(s) 1, 3-8, 10-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatia et al (US 11,055,417) and Lewin et al (US 2021/0409403) and Acharya et al (AU 2014363926 A1).  
(Please see the attached copy of the Bhatia reference which numbers the paragraphs in the same manner as that used in the Office Action).
5.	Regarding claim 1, Bhatia shows a method for providing user experience data to tenants, comprising: receiving from a plurality of tenant servers first application data related to an application executing on user devices (para 25-27, 39-41 – see how the application is executing on client devices for multiple tenants experiencing the application and devices, and note how the application data is received such as in para 25-27, 74-76 from the application by the service provider server and other network servers), the application data including at least one of usage data, performance data, and user behavior data (para 11, 27, 74-76 show the application data includes at least usage data.  Also, it includes user behavior data such as in para 29-30, e.g. the user opening a file and para 241, 244 show application usage data and usage of individual users on the application); receiving, from each of the plurality of user devices, a credential that includes a tenant identifier (ID) identifying a tenant associated with the corresponding user device (para 100, 113, 194 – the credential identifies the tenant associated with the device.  Para 37, 43, 74 also shows credential information associated with the tenants and corresponding devices); extracting a subset of the application data, the subset relating to user devices in the plurality having the same tenant identifier (para 42 shows the same tenant identifier for a plurality of devices through the same user account, para 131-132, 170, 216 also extract and group together application data for plural devices by the same user or user account and thus have the same/shared tenant identifier); and providing a graphical user interface (“GUI”) that displays the application data associated with the tenant (para 85, 88, 113, 170, 177 shows the GUI that displays applicant data, including based on tenants.  Also para 131-132 and 170 show the application information grouped for several devices for the same tenant, which then is displayed by the GUI.  Also para 260 show displaying consolidated application information for users).  See para 57, 94, 95 which show OAuth and other authorization for the credential, as well as certification in para 45 and 60, but it may be interpreted that Bhatia does not explicitly show a token per se.  Nevertheless, Lewin shows the token (see para 42, 43, 50, 53 show examples of the token via the authentication process).  It would have been obvious to a person with ordinary skill in the art to have this in Bhatia, because it would provide an efficient and useable credential with which to identify the tenant and the corresponding device.  Bhatia and Lewin do show a user device sending the first application data to a corresponding tenant server based on a successful token exchange between the user device and the corresponding tenant server, wherein the first application data from the tenant server includes the tenant identifier of an associated tenant (for example Bhatia col 25 lines 27-33 as noted by applicant, and Lewin para 42-43, 50 showing the token exchange), but do not go into the details of specifically receiving from an unauthenticated server, second application data from a user device that does not include the tenant ID of an associated tenant and that could not successfully exchange tokens with any of the tenant servers.  Acharya however does show receiving from an unauthenticated server, second application data from a user device that does not include the tenant ID of an associated tenant and that could not successfully exchange tokens with any of the tenant servers (see para 23-27, 222-223, 235-236, 276, 294 which demonstrate an unauthenticated server with application data not including a tenant ID not exchanging tokens).  It would have been obvious to a person with ordinary skill in the art to have this in Bhatia, especially as modified by Lewin, because it would provide an efficient and useable credential with which to provide security and not allow exchange with an unauthenticated server.  Given the combination, the subset of the specifically the first application data then would be extracted and displayed.  Furthermore, to the extent that Bhatia may not be interpreted as having a plurality of user devices executing the application, Acharya shows a plurality of user devices executing the application (para 89, 100, 137-139, 162, 169 show the plurality of user devices each which may interact with a corresponding tenant server).  It would have been obvious to a person with ordinary skill in the art to have this in Bhatia, especially as modified by Lewin, because it would provide a convenient and efficient way with which to provide a service throughout a cloud platform,

6.	Regarding claim 3, in addition to that mentioned for claim 1, Lewin shows that the token is an access token (para 42 shows the access token), the access token having been obtained by the plurality of user devices by exchanging a refresh token (para 37, 50-55 show the exchanging of the refresh token).  It would have been obvious to a person with ordinary skill in the art to have this in Bhatia, because it would provide an efficient and useable credential with which to identify the tenant and the corresponding device.

7.	Regarding claim 4, in addition to that mentioned for claim 3, Lewin shows that the refresh token is a JavaScript Object Notation Web Token (“JWT”) (Lewin para 43, 46, 51 show the refresh token is JWT).  It would have been obvious to a person with ordinary skill in the art to have this in Bhatia, because it would provide an efficient and useable credential with which to identify the tenant and the corresponding device.

8.	Regarding claim 5, the first and second application data includes usage data, performance data, and user behavior data (Bhatia para 131, 247, 282 show daily and monthly active users for example. Para 11, 27, 74-76 show the application data includes at least usage data.  Also, it includes user behavior data such as in para 29-30, e.g. the user opening a file and para 241, 244 show application usage data and usage of individual users on the application ).

9.	Regarding claim 6, the performance data includes at least one of crash rates, network calls, network error rates, and performance of a virtual private network (Bhatia para 111, 178 for example show network error data, para 260 shows network performance data including network traffic which includes network call analytics). 

10.	Regarding claim 7, the user behavior data includes interaction data identifying key interactions between users and the application, the interaction data having been collected from an agent installed on the plurality of user devices (Bhatia para 27-29 show the agent installed on the plurality of devices which monitors the interactions between the users and the application, para 63-64 and 74 also shows the agent installed on the client devices which monitors user activity with the service through the application).

11.	Claims 8 and 10-14 show the same features as claims 1 and 3-7 respectively, and are rejected for the same reasons.  In addition, please note that Bhatia shows a non-transitory computer readable medium with instructions executing on a hardware processor (para 19, 53 show the hardware memory and processor) .

12.	Claims 15, 17-18 and 20 show the same features as claims 1, 3-4, and 6 respectively, and are rejected for the same reasons.  In addition, please note that Bhatia shows a system for providing user experience data to tenants comprising a memory storage including a non-transitory computer readable medium with instructions and a computing device (see para 42 for example showing several possible computing devices) and including a hardware based processor that executes the instructions (para 19, 53 show the hardware memory and processors).

13.	Regarding claim 19, the usage data includes at least one of daily active users, monthly active users, and application loads (Bhatia para 131, 247, 282 show daily and monthly active users for example).

14.	Claims 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatia and Lewin and Acharya and Jain (US 9,799,043).

(Please see the attached copy of the Bhatia and Jain references which numbers the paragraphs in the same manner as that used in the Office Action).
15.	Regarding claim 2, Bhatia does show identifying a geographic region associated with the corresponding user devices in para 21, 61, 64, 120, 179, but neither Bhatia nor Lewin nor Acharya go into the specific details of using the signed credential of each of the plurality of user devices for such identifying of the geographic region associated with the corresponding user device, nor also wherein the GUI includes an option to filter the application data by geographic region.  Jain however does show using the signed credential of each of the plurality of user devices for identifying of the geographic region associated with the corresponding user device (para 95-96, 150-151, claim 1 – show using the credential to identify the geographic location and other demographic information for each of the plurality of devices).  It would have been obvious to a person with ordinary skill in the art to have this in Bhatia, especially as modified by Lewin and Acharya, because it would provide an efficient way to identify the geographic information.  Jain further shows that the GUI includes an option to filter the application data by geographic region (Figures 6-8, 10, para 110, 177-178 show presenting the data in a GUI, which may be filtered according to different demographic criteria for advisor selection and information.  Para 58 shows for example that this data may be filtered for geographic location).  It would have been obvious to a person with ordinary skill in the art to have this in Bhatia, especially as modified by Lewin and Acharya, because it would provide an efficient way to analyze the geographic information for the plurality of tenants and devices.  

16.	Claims 9 and 16 each show the same features as claim 2 and are each rejected for the same reasons as that for claim 2. 

17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a) Reddem et al (US 2022/0078007) shows access token and JSON Web Tokens in an authentication system.
b) Kirti et al (US 2018/0375886) shows receiving application data from tenants of client devices, and produces performance and usage data analytics.
c) Mahaffey et al (US 9,374,369) shows tracking user’s behavior across multiple applications as well as on multiple devices which have access to the same user account).
d) Georgieva (US 2016/0028833) shows multiple devices with associated tenant servers that exchange tokens with session IDs.

18.	Applicant's arguments filed have been fully considered but they are not persuasive.  Applicant argues the new features but Acharya is brought in to show these.

19.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN PAUL SAX whose telephone number is (571)272-4072. The examiner can normally be reached Monday - Friday, 9:30 - 6:00 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN P SAX/           Primary Examiner, Art Unit 2174